Pee Ctjeiam:
The first and. second assignments are not in accordance with the rules. The third is assigned in such manner as to be insensible, unless we treat it as part of the first and second assignments, which was probably the intention. If we consolidate the three assignments, we learn that some one was asked the question, “ What was his bill ” ? Whose bill is not stated, but we can imagine the plaintiff below was asked the question, what his doctor’s bill was. The evidence was objected to ; the objection was overruled, and the answer admitted. What the answer was, the specification does not show. In the next assignment occurs what we suppose was the answer. It was, “ One hundred dollars.” In the fourth assignment the witness said he was earning about $60 per month at the time of the accident. The remaining assignments of error refer to the charge of the court upon the question of damages. We do not find error either in the admission of testimony or the charge. The action below was trespass vi et armis for an assault and battery, •charged to have resulted in the breaking of plaintiff’s leg, and other serious injuries. The expenses of medical aid, nursing, loss of employment, etc., were the natural results of an injury of the character charged, and we think the plaintiff entitled to recover therefor in this form of action. It might have been more regular, perhaps, to have set these matters out in the narr, but where a case has been properly tried upon the merits, we are loth to reverse upon technicalities.
Judgment affirmed.